 KARL'S FARM DAIRY, INC.Karl's Farm Dairy, Inc.and ClarenceM. McCoy.Case 27-CA-4430March 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn December 11, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a response to Respondent's exceptions and abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoardadopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Karl'sFarm Dairy, Inc., Eastlake, Colorado, its officers,agents,successors,and assigns, shall take the actionset forthin saidrecommended Order, as modified:1.Substitute for existing paragraph 1 the follow-ing:"1.Cease and desist from:"(a)Discharging, laying off, or otherwise discrimi-nating againstemployees in regard to hire or tenureof employment or any other term or condition ofemploymentbecauseof their engaging in activity onbehalf of a labor organization or for engaging in anyactivity protected by Section 7 of the Act."(b) In any othermanner interferingwith, re-straining,or coercing employees in the exercise oftheirSection7 rights."2.Substitute the attachednoticefor that of theAdministrative Law Judge.'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). We have carefullyexaminedthe record and find no basis for reversing his findings.APPENDIX211NOTICE TO EMPLOYEESPOSTED BY ORDER OF"THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe law states that employees, not exempt as agri-cultural laborers, shall have the right:To form, join, or assist labor organizationsTo bargain collectively through representa-tives of their own choosingTo engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protectionTo refrain from any or all such activities,except as may be required by a legal agree-ment between an employer and the represen-tative of the employees.WE WILL NOT discharge or cause employees toresign or otherwise terminate employees becausethey engage in any of the activities set forthabove.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected by the law.WE WILL offer Clarence M. McCoy immediateand full reinstatement to his former job, withoutprejudice to his seniority or other rights, privi-leges,or working conditions.WE WILL make Clarence M. McCoy whole forany loss of pay or other benefits suffered by himas a result of the termination of his employment.KARL'S FARM DAIRY, INC.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This mat-ter was heard before me at Denver, Colorado, on October16, 1975.' The complaint, dated July 31,was based on acharge filed by Clarence M. McCoy and served on Re-spondent, Karl's Farm Dairy, Inc., by registered mail onthe same date. The complaint alleged that Respondent vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended, by discharging Clarence McCoy, anemployee of the Respondent, because of his activities onbehalf of the International Union of Operating Engineers,Local #1 (herein Union). The Respondent's answer was1All dateshereinafter will be in theyear1975 unless otherwise indicated.223 NLRB No. 30 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled on August 7 and, while acknowledging certain finan-cial data, denied the alleged violations of Section 8(axl)and (3). Respondent denied that (1) Clarence McCoy wasdischarged because of his union membership or activitieson behalf of the Union, contending that McCoy was dis-charged for goodcause;and (2) affirmatively pleads thatRespondent's agricultural exemption removes McCoy asan employee under the "employee" definition of Section2(3) of the Act.Upon the basis of the entire record in this proceedingand my observation of thewitnessesas they testified, Imake the following:FINDINGS OF FACT1.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I herewithfind the International Union of Operating Engineers, Lo-cal # 1, to be and,at all times material herein,to have beena labor organization within the meaning of Section 2(5) ofthe Act.II.THE ISSUESThis case presents two issues: (1) Is Clarence McCoy anagricultural laborer within the meaning of Section 2(3) ofthe National Labor Relations Act and Section 3(f) of theFair Labor Standards Act? (2) What was the real motivat-ing factor which precipitated the discharge of ClarenceMcCoy on February 28?III. JURISDICTIONA. TheBusinessActivities of RespondentThe Respondent is now, and at all times material hereinhas been, a corporation duly organized under and existingby virtue of the laws of the State of Colorado, and main-tains its principal office and place of business at Eastlake,Colorado.C. R. Hinkhouse is the president, owner, and operatorof the Respondent dairy which included 400 milk cows atthe time of the hearing. Respondent processes the milk andsells dairy products directlyto consumersby the direct de-livery of products to individual homes by means of a fleetof eight trucks or delivery vans. Respondent also has aretail store located adjacent to its premises in Eastlake,Colorado, where it sells milk and other dairy products inaddition to soda pop, bread, orange drink, and potatochips.Respondent also owns and operates a retail storelocated at 70th and Pecos in Northglenn, Colorado, underthe name of Pleasure Time Beverages.Besides selling itsown milk and dairy products directly to consumers, Re-spondent also receives and processesmilk fromat least oneotherdairy whichit sellsdirectlyto consumers.At the hearing the parties stipulated that for the periodof time from July 1, 1974, through June 30, 1975, theRespondent's retail sales from its home deliveries and retailstores amountedto $1,241,708.42. The testimony and/orstipulations received in evidence reveal that the Respon-dent purchased Sunkist orange juice concentrate directlyfrom out of state in the amount of $2,881.62; that it paid$8,374.41 in insurance payments for insurance coverage ofthe employees of Respondent directly to an insurance com-pany located in Los Angeles, California; that a payment of$1,877.50 was paid directly to a Nebraskaconcern as apayment on land located in Nebraska owned by Respon-dent; and that the Respondent paid $2,469.00 for "irriga-tion of hay" on a Nebraska farm owned by the Respon-dent. These sums of direct out-of-state payments amountto $15,602.53.B. TheWork Performed by McCoyAccording to Hinkhouse,McCoy wassupposed to doanything that needed to be done."He picked up suppliesfrom Creamery Package in Lindstrom and he fed cattle if itwas necessary.He hauled milk to the store if it was neces-sary.He ran the bottle-washer if necessary.He had doneeverything.In fact,that'swhy he was hired-to do any-thing he was capable of doing."At another point when Hinkhouse was asked on howmany occasions he had observed McCoy feeding the cattle,Hinkhouse replied:"Idon't know whether I did or not. Iactually don't know. I never paid any attention to what hedone because he was really his own boss."Q. So you don'tknow if he fed cattle?A. No.According to McCoy, his job title was that of plant su-pervisor.He testified that his duties included "running abottling plant, bottle-washer, bottling machine, pulling andfilling route driver's orders, and cleaning up milk tanks,and the milk truck tanks-the truck milk from outside ofthe area." In addition, if a retail driver was sick or absent,McCoy testified that he would take over his duties whichconsisted of loading the truck, checking the load andseeing thathe had everything that was ordered, and thendelivering it to the home consumer. Upon returning to theplant,McCoy would unload the bottles, take off any re-maining dairy products which had riot been sold, turn inthemoney collected to the office, gas up the truck, andmake out an order for the driver's next day's delivery. InadditionMcCoy testified that on occasions he deliveredmilk to theretailmilk stores, one of which was located at120 Irma and the other was at 70th and Pecos. On occa-sionsMcCoy would pick up spare parts or electric motorsthat had been left for repair. McCoy denied that he hadever milked any of the cows or participated in their care orfeeding.McCoy stated that he did not regard himself as apart ofmanagement;however, he believed he had a rightto direct other employees and that if a man had a payincrease coming it was his duty to say that the man didgood work and that he deserved a pay raise. McCoy testi-fied that he knew of noinstancein which he had recom-mendedan increasewhich was in fact granted to an em-ployee by Hinkhouse, nor did McCoy know of anyinstanceinwhich an employee was criticized or repri-manded by Hinkhouse because of McCoy's recommenda-tion to Hinkhouse. KARL'S FARM DAIRY, INC.213C. Absent an Agricultural Exemption,Does the RespondentMeet the Board's Jurisdictional Standards?While the complaint alleges that the Respondent annual-ly sells,purchases,and receives goods and materials valuedin excess of $50,000 directly from points and places outsidethe State of Colorado,the General Counsel failed to prove$50,000 of either direct inflow or outflow.However, I donot regard this as fatal provided the facts establish legaljurisdiction and a sufficient dollar volume of business tomeet the Board'sestablished jurisdictional standards. Abasic and fundamental review of the Board's jurisdictionalrequirements would appear to be in order.The Board's jurisdiction under the National Labor Rela-tions Act extends to all cases involving enterprises whoseoperations affect interstate commerce.Section 2(6) of theAct defines"commerce"and Section 2(7) defines"affect-ing commerce."The Board's jurisdiction has been con-strued to extend to all such conduct as might constitution-ally be regulated under the commerce clause,subject onlythe rule ofde minimis.N.L.R.B.v. Fainblatt,et al.,306 U.S.601, 606-607 (1939).In its exercise of administrative discretion,the Board haslimited the assertion of its broad statutory jurisdiction tothose cases which,in its opinion,have a substantial effecton commerce.In doing so,the Board has adopted stan-dards for the assertion of jurisdiction which are based onthe volume and character of the business done by the em-ployer.The Supreme Court has noted that Congress left itto the Board to ascertain whether proscribed practiceswould,in particular situations,adversely affect commerce.Polish National Alliance of the United States of North Ameri-ca v. N.L.R.B.,322 U.S. 643,648 (1944).It has also recog-nized that,even when the effect of activities on interstatecommerce is sufficient to enable the Board to take jurisdic-tion,the Board sometimes properly declines to do so, stat-ing that the policies of the Act would not be effectuated byits assertion of jurisdiction.N.L.R.B. v. Denver Building andConstruction Trades Council, et al.[Gould & Preisner],341U.S. 675,684 (1954).Prior to 1950,the Board exercised its discretionary juris-diction on a case-by-case basis.Since that year, it has de-fined categories of enterprises over which it would exerciseits discretion to assert jurisdiction by rule of decision. Thestandards under which the Board had been operating weresubstantially revised in July 1954, and again in October1958. The Board's practice of establishing the standardsunder which it will assert jurisdiction was given a statutorybasis by the Labor Management Reporting and DisclosureAct of 1959, which added Section 14(c)(1) to the NationalLabor Relations Act.The Board has found that all retail enterprises which fallwithin the Board's statutory or legal jurisdiction and do agross annual volume of business of at least $500,000 arelarge enough to be worthy of asserting jurisdiction.Caroli-na Supplies and Cement Co.,122 NLRB 88 (1959).A distinction is drawn between "retail" and "wholesale."Criteria for this purpose are set out inRoland Electrical Co.v.Walling,326 U.S. 657,764, et seq.(1946). That decisionconstrued those terms precisely as they are used under theFair Labor Standards Act. Thus, "retail" sales includesales to a purchaser who desires"to satisfy his own person-al wants or those of his family or friends,"while"whole-sale" sales constitute"sales of goods or merchandise 'totrading establishments of all kinds,to institutions,industri-al, commercial,and professional users,and sales to govern-mental bodies.'"Implicit in the Board's promulgation ofits jurisdictional standards is the recognition that in ordi-nary circumstances the meeting of a gross dollar volumetestwill necessarily entail activities"affecting commerce"within the purview of Section 2(7) of the Act.Nevertheless,the Board recognizes the Federal Government is a govern-ment of limited jurisdiction and that some showing of legaljurisdiction should be made in every case.Accordingly,whenever the gross volume standard is applied,includingthe retail standard,proof of legal jurisdiction is necessary.In the instant case there can be no doubt that the mar-keting and.distribution of Respondent'sdairy productscomprises a "retail enterprise"not only because of its salesthrough at least two retail stores,but also because of itsdirect sales to the ultimate consumer in the homes. Re-spondent sales are to purchasers who desire "to satisfy his[their] own personal wants or those of his [their]family orfriends,"and thus qualify as "retail"sales.The annual dol-larvolume of sales is more than twice the minimumamount required to meet the Board's jurisdictional stan-dards for a retail enterprise and the direct purchase andshipment in interstate commerce of the orange juice con-centrate is sufficient to remove any doubt of the Board'slegal jurisdiction(without regard to the additional out-of-state insurance payments to cover the cost of life and/orhospitalization insurance forRespondent's employees).Clearly,unless Respondent's employees qualify for the ex-emption provided in section 3(f) of the Fair Labor Stan-dards Act as agricultural employees,the Board will assertjurisdiction over the Respondent as a retail enterprise andI so find.'D. Are Respondent's Employees Exempt From the Act asAgricultural Employees?Section 2(3) of the Act excludes from the definition ofthe term "employees" any employee employed as an agri-cultural laborer. Annually sinceJuly 1946,Congress hasadded to the Board's appropriations a rider which in effectdirects the Board to be guided by the definition set forth insection 3(f) of the Fair Labor Standards Act in determiningwhether an employee is an agricultural laborer within themeaning of Section 2(3) of the Act.The Board has fre-quently stated that it considers its duty to follow,wheneverpossible, the interpretations of section 3(f) adopted by theDepartment of Labor,the agency which is charged withthe responsibliity for and has the experience of administer-ing the Fair Labor Standards Act.Section 3(f)of the Fair Labor Standards Act, 29U.S.C.A. §203(f)reads, in pertinent part, as follows:Agriculture includes farming in all its branches andamong other things includes. . .the production, culti-vation, growing, and harvesting of any agricultural2CarolinaSuppliesand CementCo.,122 NLRB88 (1959). 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD... commodities . . . and any practices . . . per-formedby a farmer or on a farmas an incident to or inconjunction with such farming operations, includingpreparation for market, delivery to storage or to mar-ket or to carriers for transportation to market. [Em-phasis supplied.]Commenting on that definition inFarmers Reservoir &Irrigation Company v. McComb,337 U.S. 755, 762 (1949),the SupremeCourt said:As can be readily seen, this definition has two dis-tinct branches. First, there is the primary meaning.Agriculture includes farming in all its branches. Cer-tain specific practices such as cultivation and tillage ofthe soil, dairying, etc., are listed as being included inthis primary meaning.Second,there is the broadermeaning.Agriculture is defined to include things otherthan farming as so illustrated. It includes any practic-es, whether or not themselves farming practices, whichare performed eitherby a farmer or on a farm,incident-ly to or in conjunction with "such" farming opera-tions. [Emphasis supplied.]Itwould appear from this language that Respondent is ex-empt. However, in his earliest interpretive bulletin dealingwith the subject (interpretive bulletin No. 14, par. 10(f),August 1939; 1940 WHM 185), the administrator statedthe rule this way:Itmust be emphasized with respect to all practicesperformed by a farmer, for which a claim is made thatthey are incident to or in conjunction with his farmingoperations, that they must be performedonlyon theagricultural or horticultural commodities, dairy prod-ucts, livestock, bees, fur-bearing animals, or poultryproduced or raised by him.InFarmer's Reservoir and Irrigation Co., supra,766-767,fn. 15, the SupremeCourt said:Although not relevant here, there is the additionalrequirementthat the practices be incidental to "such"farming. Thus, processing on a farm of commoditiesproduced byother farmersis incidental to or in con-junction with the farming operation of the other farm-ers and not incidentalto or in conjunction with thefarming operation of the farmer on whose premisesthe processing is done.Such processing is, therefore, notwithin the definition of agriculture. Bowie v. Gonzalez,117 F.2d 11 (1941). [Emphasis supplied.]Mr. Hinkhouse testified that Respondent receives, pro-cesses,and sells milk from sources other than milk pro-duced on its own farm. The labors of McCoy deal almostexclusively with the bottling plant and to some degree thedelivery of the processed products directly to the consum-er.3BecauseMcCoy's duties are closely allied with theRespondent's marketing or retail operation which includes3 Thisis not a representation case and nothing herein should be construedas an attempt to classify all of Respondent's employees. We areonly con-cerned here with whether or notMcCoy is anexempt agriculturalemployee.Ihave no doubt that some of Respondent's employees,depending upontheir precise duties,would qualify under the agricultural exemption.the processing and sale of milk other than that fromRespondent's farm, McCoy does not qualify as an exemptagricultural laborer. I find McCoy to be an employee with-in the meaning of Section 2(3) of the Act."IV. THE ALLEGED UNFAIR LABOR PRACTICESThe following evidence relating to McCoy's union activi-ty is undenied. McCoy has been a member of the Unionsince 1969. In the latter part of February, McCoy talked tosomeof his fellow employees concerning the desirability ofaffiliatingwith the Union for the purpose of bargainingwith the Respondents Upon receiving some expressions ofinterest,McCoy testified that he went to the union officeand obtained the authorization cards on either February 24or 25, and sought to distribute them to the employees onthe following day. Most of the cards were returned to Mc-Coy on February 26 either signed or unsigned.6Robert Alley testified on behalf of Respondent and stat-ed that McCoy gave him a union authorization card andthat he (Alley) observed McCoy offering cards to otheremployees in the Respondent's plant during the week justprior to McCoy's discharge. Alley also testified of one rath-er noisy scene that occurred on February 27 in which Mc-Coy was apparently attempting to "shame" Robert Miskoland Terry Swartz into signing the union authorizationcards by exclaiming, "Who's afraid of Hinkhouse? What'sthe matter with you guys? I am not afraid of Hinkhouse!"and he was carrying on in the manner of a sergeant in thearmy, counting cadence to the troops under his command.Hinkhouse testified that he was at the dairy and had anopportunity on a daily basis to observe the activities of hisemployees. Hinkhouse's daughter is in charge of the retailstore and she has daily contact with McCoy. In addition,Hinkhouse's son-in-law, Eddie Durland, is employed at thefarm and works as a general handyman in a capacity simi-lar to that of McCoy; and in his duties had daily contactwithMcCoy. While there was no further elaboration ofsupervisory authority when Alley was questioned as to theposition held by Bob Miskol, Alley responded that he(Miskol) "would basically be in charge of the plant, and Ibasically work under him, and actually with him." The rec-ord tends to support the conclusion that either Hinkhouse,his adult children who were employed on the farm, and/orworking supervisors were in a position to observe and tohave complete knowledge of McCoy's activities and inter-ests on behalf of the Union.Hinkhouse testified that he called McCoy at his home onFebruary 28 at approximately 9 a.m. and asked McCoy tomeet him at the Burger Chef where he (Hinkhouse) and afriend named Harold Heckard generally had coffee everymorning.'When asked to describe his conversation with4 Alta-Dena Dairy,150 NLRB 1537 (1965);Bodine Produce Company, 147NLRB 832 (1964);Colchester Egg Farms,Inc., 214 NLRB 327 (1974). Seealso Departmentof Labor's Interpretive Bulletin,Title 29,Part 780.146.SHinkhouse,owner and president of Respondent,testified that at thecritical time Respondent employed approximately 30 employees.('SeeG.C. Exh. 4. Therewere three authorization cards signed and re-turned toMcCoy, each dated February 26, 1975.7While my conclusion herein does not stem from any adverse inference,Iam nevertheless puzzled asto why Heckardwas not calledto corroborateHinkhouse's version of the discharge conversation. KARL'S FARM DAIRY, INC.215McCoy,Hinkhousereplied:A.Well there really isn't much to describe. I just lethim go.I just fired him.JUDGE RASBURY: What did you say to him, and whatdid he say to you, if anything?A.Well, actually, it was over the help. He couldn'tget along with the help,and he couldn't get along withmy customers.JUDGE RASBURY: Is that what you told him?A. Yes, that's what I told him, and that's why Ifired him,because I didn't have no use for him underthe circumstances if he wasn't able to do what I hiredhim for.McCoy testified that he received a call from Hinkhouseon February 28, his regular day off, at approximately 9a.m. and was asked by Hinkhouse to meet him at the Burg-er Chef restaurantwhichis locatedabout2 miles from thedairy and about 2 miles from McCoy's home. McCoy stat-ed that upon reaching the restaurant he bought a cup ofcoffee and went over and sat down beside Mr. Hinkhousewho told him (McCoy) that he was fired. McCoy testifiedthatwhen he asked why he was fired Hinkhouse re-sponded, "He wasn't going tohave the union in the dairy.If the union came in the dairy, he would shut the dairydown." McCoy added that Hinkhouse told him to stay offhis property."He didn'twant to see my face again. Hedidn't care where I went, if I went to the NLRB or LaborCommission,just get out of his sight."Hinkhouse denied that he had any knowledge of Mc-Coy's activity with the Union or that it would have madeany difference in terms of his employment if he had knownofMcCoy's activities. Hinkhouse acknowledged that Mc-Coy had been a very satisfactory employee until just short-ly prior to his discharge which was precipitated by "com-plaints from the other employees that they couldn't getalong with him anymore;that he was causing too muchtrouble and confusion and antagonizing them; and also,the customers we do business with,Bredan and RoyalCrest and the people he donebusinesswith, that he tradedwith."ConclusionAs frequently happens in cases of this type, there is adirect conflict in the testimony as to what actually tran-spired at the time McCoy was discharged. I have no doubt,based upon the,testimony of Alley, as well as the testimonyand demeanor of the Charging Party, that McCoy raised adisturbance and perhaps aroused the anger of some of theemployees as he sought to have them sign union authoriza-tion cards. Nevertheless, when the testimony is viewed inits totality, I am convinced that Hinkhouse was apprised ofwhat McCoy was seeking to accomplish among the em-ployees and discharged him because of his union activity.Hinkhouse testified that he discharged McCoy becauseMcCoy was unable to get along with the other employeesand with Respondent's customers.However,Hinkhousewas vague,indefinite,and vacillating in responding toquestions directed to him concerning what the complainingemployees had told him about McCoy. Additionally, whilehe gave as part of the reason for McCoy's discharge Mc-Coy's inability to get along with the customers, neverthe-less,Hinkhouse acknowledged that he had no informationconcerning this until after McCoy was discharged.The issue here, as in every 8(a)(3) termination case, is adetermination of the true purpose or real motive for thedischarge.8 IfMcCoy was, in fact, discharged because ofhis union activities, it makes no difference that there mayalso have been a legitimate reason for firing him? Con-versely, ifMcCoy's discharge was not discriminatorily mo-tivated, it is immaterial whether the discharge was arbi-trary, unfair, or unreasonable. An employer may hire orfire at will for any reason whatsoever, or for no reason, solong as the motivation is not violative of the Act.10 Hink-house was a reluctant,vague,and at times almost a recalci-trant witness whose denial of any knowledge of union ac-tivities or interests on the part of McCoy I cannot credit.Nor can I credit Hinkhouse's denial of any reference to theUnion at the time McCoy was discharged. While there wasundoubtedly a basis for Hinkhouse being disturbed at theconduct of McCoy, nevertheless the totality of the evi-dence convinces me that Hinkhouse was at least partiallymotivated by McCoy's union activities in arriving at hisdecision to discharge him." I shall find Respondent guiltyas alleged in the complaint of violating Section 8(a)(3) and(1) of the Act in discharging Clarence McCoy on February28, 1975.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above,occurringin connection with the Respondent's operations describedin section III, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Clarence M. McCoy, the Charging Party herein, is anemployee within the meaning of Section 2(3) of the Act.3.The International Union of Operating Engineers, Lo-cal # 1, is a labor organization within the meaning of Sec-tion 2(5) of the Act.8 Local 357,International Brotherhoodof Teamsters, Chauffeurs,Ware-housemenand Helpers of American [Los Angeles-SeattleMotor Express] v.N.L.R.B.,'365 U.S. 667, 675 (1961), quotingThe Radio Officers' Union of theCommercialTelegraphersUnion,AFL, [A.H. Bull Steamship Co.] v.N. L. R. B.,347 U.S. 17, 43, (1954).9 Local 152, affiliatedwiththe International Brotherhoodof Teamsters etc.[AmericanCompressed Steel] v. N. L. R. B.,343 F.2d 307, 309 (1965).10N. L. R. B. v. Ace Comb Co.,342 F.2d 841, 847 (C.A.8, 1965);N. L. R. B.v.T.A.McGahey, Sr.; T.A. McGahey, Jr.; Mrs. Attie McGaheyJones andMrs.Wilda Frances McGaheyHarrison,d/b/a ColumbusMarble Works,233F.2d 406,413 (C.A. 5, 1956),and cases cited therein.11Eric Strayer Co.,213NLRB 344(1974);N. L. R. B. v.Tom Wood Pontiac,Inc.,447 F.2d 383, 386 (C.A. 7, 1971). Nothingherein should be taken byMcCoy as alicense to disturb or interfere with fellow employees at work. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discharging Clarence McCoy on February 28,1975, because of McCoy's support and activity on behalfof the Union, Respondent has violated Section 8(aX3) and(1) of the Act.THE REMEDYHaving foundthat Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease anddesist therefrom and that it take certain af-firmative action necessary to effectuate the policies of theAct.Respondent shall be ordered to reinstate Clarence Mc-Coy to his former position or, if that position no longerexists,to a substantially equivalent position without preju-dice to his seniority or other rights and privileges,dismiss-ing, if necessary, anyone who may have been hired to per-form the work which he had been performing prior to thetime he wasdischarged on February 28, 1975. Additional-ly,Respondent will be ordered to make McCoy whole forany lossof earningshe may have suffered by reason of hisunlawful termination. Backpay is to be computed on aquarterly basis,makingappropriate deductions for interimearningsand withinterestto be paid at the rate of 6 per-cent perannum.F.W. Woolworth Company,90 NLRB 289(1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 12Respondent, Karl's Farm Dairy, Inc., Eastlake, Colora-do, its officers,agents, successors,and assigns,shall:1.Cease and desist from discharging, laying off, orotherwise discriminating against employees in regard tohire or tenure of employment or any other term or condi-tion of employment because of their engaging in activityon behalf of a labor organization or for engaging in anyactivity protected by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Make Clarence McCoy whole for any loss of earn-ingshe may have sufferedas a resultof the discriminatorydischarge, in themanner setforth hereinabove in the sec-tion entitled "The Remedy."(b) Preserve and make available to the Board or itsagents,upon request, all payroll and other records neces-sary to compute the backpay rights of Clarence McCoy asset forth in "The Remedy" section of this Decision.(c)Post at its Eastlake, Colorado, facility copies of theattached notice marked "Appendix." 13 Copies of said no-tice, on forms provided by the Regional Director for Re-gion27, after being duly signed by Respondent's author-izedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.13 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted ByOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."12 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,